Citation Nr: 0801993	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased initial evaluation for a heart 
murmur with mild tricuspid regurgitation and right ventricle 
enlargement, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The veteran had active service from July 1981 until September 
1981 and from March 1983 until December 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2002 and March 2004 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The record includes a May 2006 statement from the veteran 
indicating he no longer wished to pursue the claim for an 
increased evaluation for a heart murmur.  See 38 C.F.R. 
§ 20.204 (providing that an appeal may be withdrawn by an 
appellant in writing any time prior to a Board decision).  
However, during the subsequent May 2006 Board hearing, the 
veteran clearly expressed he wished to continue the appeal 
concerning increased evaluation for a heart murmur.  

The Board first considered this appeal in October 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

During the Board hearing the veteran raised claims for 
entitlement to increased evaluations for the service-
connected hypertension and headaches.  These claims have not 
been adjudicated and are REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's heart murmur with mild tricuspid 
regurgitation and right ventricle enlargement is not shown to 
be productive of more than one episode of acute congestive 
heart failure in the past year, or a workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope.

2.  The veteran's heart murmur with mild tricuspid 
regurgitation and right ventricle enlargement is not shown to 
be productive of left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
heart murmur with mild tricuspid regurgitation and right 
ventricle enlargement have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.104, 
Diagnostic Codes 7000, 7099 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2004, November 2005, 
April 2006, May 2006 and November 2006 that fully addressed 
all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records, service medical records and VA outpatient treatment 
records in support of his claim.  Additionally, the veteran 
was afforded VA examinations in connection with his claim in 
August 2002 and July 2007.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The RO granted service connection for heart murmur with mild 
tricuspid regurgitation and right ventricle enlargement in a 
December 2002 rating decision. At that time a noncompensable 
evaluation was assigned pursuant to 38 C.F.R. § 4.104, 
Diagnostic Codes 7099-7000.  The veteran contended the 
assigned rating evaluation did not accurately reflect the 
severity of his disability.  During the course of the appeal, 
the RO granted a 30 percent evaluation in a March 2004 rating 
decision.  Applicable law mandates that when an appellant 
seeks an increased rating, it will generally be presumed that 
the maximum benefit allowed by law and regulation is sought, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See A.B. 
v. Brown, 6 Vet. App. 35 (1993).  As such, the veteran's 
claim for an increased evaluation remains in appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Additionally, the law provides that when, as here, a 
veteran's disability rating claim has been in continuous 
appellate status since the original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7099 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 38 
C.F.R. §§ 4.20, 4.27.  In the present case, the heart murmur 
with mild tricuspid regurgitation with right ventricle 
enlargement was rated by analogy as valvular heart disease, 
including rheumatic heart disease, evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000.

Diagnostic Code 7000 provides for a 30 percent evaluation is 
warranted when a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or with 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted for more than one episode of acute 
congestive heart failure in the past year, or when a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or if the 
evidence demonstrates left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent rating 
is warranted for active infection with valvular heart damage 
and for three months following cessation of therapy for 
active infection.  A 100 percent rating is also warranted for 
valvular heart disease resulting in chronic congestive heart 
failure, or when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7000.

A note prior to the Diagnostic Code explains that one MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
38 C.F.R. § 4.104, Note (2).

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  After reviewing the evidence of record, the 
Board is of the opinion that an increased evaluation for the 
veteran's heart murmur with mild tricuspid regurgitation and 
right ventricle enlargement is not warranted.

Service medical records for the veteran's second period of 
service reflect complaints and treatment for hypertension and 
chest pain.  The March 2002 examination performed in 
connection with the veteran's retirement described the heart 
as abnormal and noted a grade I/VI systolic murmur at the 
left upper sternal border and bradycardia.  However, these 
records fail to provide any findings which could be applied 
to the rating schedule and are therefore not probative on the 
present issue of determining the disability rating.  

The veteran underwent a VA examination in August 2002.  
During this examination he explained he was diagnosed with 
borderline hypertension in 1995 and treated with medication.  
He denied hospitalization due to high blood pressure but 
described hospitalization for headaches secondary to high 
blood pressure.  He also reported a history of a syncope 
episode in 1996 secondary to dehydration.  He complained of 
visual disturbances and chest pain with rest.  The veteran 
denied a history of myocardial infarction or cerebrovascular 
accident history.  He denied symptoms of shortness of breath, 
lower extremity edema, and heart palpitations.  There were no 
prior surgeries.  The veteran denied any treatment for the 
heart murmur and indicated no prior echocardiograms were 
performed.  The examiner explained service medical records 
confirmed diagnoses of hypertension and questionable murmur. 

Clinical examination reflected the chest was symmetrical with 
breath sounds equal throughout.  A grade 1/6 left upper 
sternal border systolic murmur was noted.  The heart was 
bradycardic but was regular in rhythm.  There were no 
palpable lifts, heaves or thrills.  There were no 
varicosities or edema of the lower extremities. Pedal pulses 
and posterior tibial pulses were palpable  

An echocardiogram performed in connection with the 
examination found a normal left ventricle systolic function 
and normal right ventricle systolic function.  There was 
moderate right ventricular enlargement.  There was no 
evidence of mitral valve prolapse.  Left ventricle, right 
atrial and left atrial intracavitary chamber sizes were 
normal.  The estimated left ventricle ejection fraction was 
60%.  There was no papillary muscle dysfunction.  All valves 
were structurally normal.  There was no evidence of 
pericardial effusion.  A Doppler echocardiogram found mild 
tricuspid regurgitation, moderate pulmonic insufficiency, and 
mild mitral regurgitation.  There was no evidence of aortic 
insufficiency.  The concluding diagnosis was heart murmur 
with left ventricle ejection fraction of 60% by 
echocardiogram and moderate right ventricle enlargement and 
mild tricuspid regurgitation.  

The veteran underwent another VA examination in July 2007 to 
assess the severity of the heart murmur.  During this 
examination the veteran explained he treated with medication.  
He denied a history of hospitalization, trauma to the heart, 
cardiac neoplasm, or myocardial infarction.  He denied a 
history of congestive heart disease, rheumatic heart disease, 
and syphilitic heart disease.  There was no history of 
endocarditis or pericarditis.  He denied syncope but 
complained of daily fatigue and angina and monthly dizziness.  
The veteran also reported dyspnea on exertion. 

Cardiac examination reflected the jugular venous pulse was 
absent.  Heart sounds were present at S1 and S2 and rhythm 
was regular.  No murmur or click was noted.  Breath sounds 
were clear in all lobes and the veteran's chest shape was 
described as normal.  There were no peripheral edema 
findings.  The heart size was normal.  The stress test found 
sinus rhythm with sinus arrhythmia.  Holter testing revealed 
a predominant sinus rhythm, rare premature atrial 
contractions and occasional supraventricular tachycardia.  
The diagnosis was valvular heart disease, supraventricular 
tachycardia episodic.  The examiner explained there were no 
significant effects on the veteran's occupation; however, the 
condition prevented exercise and sports recreation and 
therefore the veteran was not able to work out or perform 
martial arts.  

A subsequent echocardiogram performed in connection with the 
examination found the left ventricle was normal in size, 
thickness and function.  The ejection fraction was 60-65 
percent.  There was mild to moderate concentric left 
ventricular hypertrophy.  There was mild mitral and tricuspid 
regurgitation.  No pericardial effusion was noted.  The left 
ventricular systolic function was normal.  There was a left 
ventricle diastolic dysfunction; however left ventricular 
wall motion was normal.  The right ventricle was normal 
without dysfunction.  There was mild left atrial enlargement; 
however the right atrial intracavitary size was normal.  
There was mild calcification of the mitral leaflets and mild 
mitral regurgitation.  There was no indication of mitral 
valve prolapse or mitral valve stenosis.  The tricuspid valve 
was described as normal without prolapse or stenosis.  There 
was mild tricuspid regurgitation.  Right ventricular systolic 
pressure was normal.  The aortic valve was mildly calcified; 
however it opened well and there was no evidence of stenosis.  
There was no stenosis of the pulmonic valve.  There was a 
mild amount of pulmonic regurgitation.  The aortic root and 
inferior vena cava were normal.  There was no pericardial or 
pleural effusion.  

An exercise tolerance test concluded with findings of good 
exercise tolerance, 7.0 METs, sinus tachycardia with no 
electrocardiogram changes indicative of ischemia, and status 
post recovery pause noted with subsequent vagal response with 
heart rate decreased to 40.  The test was stopped for 
lightheadedness.  The veteran did not have any occurrences of 
chest pain.  The concluding diagnosis was left ventricular 
hypertrophy, mild valvular heart disease without significant 
stenosis or regurgitation and episodic supraventricular 
tachycardia.  

Other VA outpatient treatment records and private medical 
records reflect complaints of chest pain and palpitations; 
however, these records do not contain findings which can be 
applied to the rating schedule and as such they are not 
probative on this inquiry.

The veteran provided testimony at a May 2006 Board hearing in 
support of his claim.  The veteran testified that he 
experienced symptoms of chest pains, fatigue, weakness and 
headaches in connection with his heart condition.  The 
veteran stated the chest pains caused him to be depressed.  
The veteran also explained that he was unable to undergo a 
dental procedure as a result of his heart condition and 
hypertension.  

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a rating in 
excess of 30 percent for the service-connected heart murmur 
with mild tricuspid regurgitation and right ventricle 
enlargement is not warranted.  While the veteran contends 
that the service-connected disorder has increased in 
severity, as a layperson he is only competent to report 
observable symptoms - not clinical findings which are applied 
to VA's Schedule for Rating Disabilities.  Compare  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. Brown, 7 
Vet. App. 204 (1994).  

There is no evidence the heart murmur resulted in a workload 
greater than 3 METs but not greater than 5 METs that resulted 
in dyspnea, fatigue, angina, dizziness, or syncope at any 
point during the appeal.  Rather, the June 2007 VA exercise 
tolerance test indicated the veteran had a workload of 7 
METs.  Furthermore, the veteran had high ejection fractions 
ranging from 60 to 65 percent, a finding far above the 30-50 
percent ejection fraction contemplated by the 60 percent 
evaluation.  Nor was there any evidence the veteran sustained 
an acute congestive heart failure within the past year to 
warrant an increased evaluation.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  As such, the higher rating 
of 60 percent is not warranted at this time.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 30 percent for a heart murmur with 
mild tricuspid regurgitation and right ventricle enlargement 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


